Title: To George Washington from the Continental Congress Executive Committee, 26 February 1777
From: Continental Congress Executive Committee
To: Washington, George

 

sir
Philada Feby 26th 1777

We have this Night received from Congress the dispatches sent herewith, by these you will see the promotions that have taken place and that no deputation of Members of Congress are to meet Genl Lee, who I suppose will be much disapointed but surely he shou’d have pointed out more clearly the design of his request, as the consequences of complyance or even of the refusal may be important. It wou’d appear from what we have lately heard that Genl Howe intends sending him to England which we shall be sorry for, as such a measure may possibly involve in its consequences more destruction than either side really wish for. We have recommended to Congress either to remain where they are, or if they do remove to let it be to Lancaster which we think wou’d be much more convenient than Baltimore, the public business meets great obstructions from their distance and the difficulties of getting dispatches backwards & forwards, they are exceedingly retarded by bad roads & the frequent stoppage at Susquehannah Ferry & in our oppinion when they did move they should have gone to Lancaster, if they remove again before Genl Howes designs are clearly evinced or frustrated, it shou’d be there. We Issued orders last Week to have all the public Stores in readiness to remove from this place and are now urgeing to every department the propriety of carrying those orders into execution not only so far as relates to their being in readiness but as to the actual removing of them which we shall insist on in complyance with Your repeated requisitions on this head. We are Your Excellencys Most Obedt hble servts

Robt Morris
Geo. Clymer

